 JOE & DODIE'S TAVERNDick Seidler Enterprises, d/b/a Joe & Dodie'sTavern and Hotel and Restaurant Employeesand Bartenders Union, Local No. 49, AFL-CIO. Cases 20-CA-14760 and 20-RC- 14840January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn July 31, 1980, Administrative Law JudgeGordon J. Myatt issued the attached Decision inthis proceeding.' Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel submitted a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his remedy3and recommendedOrder, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Dick Seidler Enterprises, d/b/a Joe & Dodie'sTavern, Folsom, California, its officers, agents, suc-' August 13, 1980, the Administrative Law Judge issued an errata tohis Decision.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear presponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.a In his remedy, the Administrative Law Judge provided for a 5-daygrace period after an unfair labor practice striker applies for reinstate-ment before the obligation attaches to Respondent to offer such a strikerreinstatement.The Board has found that the 5-day period is a reasonable accommoda-tion between the interests of the employees in returning to work as quick-ly as possible and the employer's need to effectuate that return in an or-derly manner. Drug Package Company, Inc., 228 NLRB 108 (1977). Ac-cordingly, we hereby modify the Administrative Law Judge's remedy toprovide that, if Respondent herein has already rejected, or hereafter re-jects, unduly delays, or ignores any unconditional offer to return towork, or attaches unlawful conditions to its offer of reinstatement, the 5-day period serves no useful purpose and backpay will commence as ofthe unconditional offer to return to work. Newport News Shipbuilding andDry Dock Company, 236 NLRB 1637, 1638 (1978).Member Jenkins, for the reasons set forth in his partial dissent in DrugPackage Company. Inc., would begin Respondent's backpay obligationfrom the date of each striker's unconditional offer to return to work. Inaddition, Member Jenkins would award interest on the backpay duebased on the formula set forth in his dissent in Olympic Medical Corpora-tion, 250 NLRB 146 (1980).254 NLRB No. 45cessors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Insert the following as paragraph (f):"(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.IT IS FURTHER ORDERED that Case 20-RC-14840be, and it hereby is, remanded to the Regional Di-rector for Region 20 for the purpose of openingand counting the ballots of Donald Sproull andBarbara Daley and, thereafter, preparing and caus-ing to be served on the parties a revised tally ofballots on the basis of which she shall issue an ap-propriate certification.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT establish and maintain a ruleprohibiting employees from eating or takingmeals home after work in order to discouragetheir support for Hotel And Restaurant Em-ployees And Bartenders Union, Local No. 49,AFL-CIO.WE WILL NOT change our prior practice andthereby forbid employees from remaining onthe premises longer than 15 minutes after thecompletion of their shifts in order to discour-age their support for the Union.WE WILL NOT advise employees that theywill lose the right to present their grievancesdirectly to management if they are representedby the Union.WE WILL NOT reduce employees' workinghours because they have selected the Union astheir collective-bargaining representative.WE WILL NOT discharge any employees be-cause they support or engage in activities onbehalf of the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exercise of their right to self-organization,to form, join, or assist Hotel and RestaurantEmployees and Bartenders Union, Local No.49, AFL-CIO, or any other labor organiza-tion, to bargain through representatives oftheir own choice, and to engage in any otherconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion, or to refrain from any or all such activi-ties, except to the extent permitted by Section8(a)(3) of the Act.WE WILL make whole, with interest, all em-ployees who suffered a loss of earnings be-cause we unlawfully reduced the number ofhours they were scheduled to work.WE WILL offer Rosalee Sullivan and DonaldSproull immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole, with interest, for any loss of pay theymay have suffered as a result of our unlawfuldiscrimination against them.WE WILL, upon their application, offer im-mediate and full reinstatement to all employeeswho participated in the strike on or after July31, 1979, and who have not already been rein-stated, to their former positions or, if those po-sitions no longer exist, to substantially equiv-alent positions, without prejudice to their se-niority or any other rights and privileges, dis-missing, if necessary, any person hired by uson or after July 31, 1979. If insufficient jobsare available for these employees, they shall beplaced on a preferential hiring list, and theywill be offered employment before any otherpersons are hired. If we do not reinstate thestriking employees in the manner set forthabove within 5 days from the date reinstate-ment is requested, backpay, with interest, shallbegin running from the date on which the 5days expire.DICK SEIDLER ENTERPRISES, D/B/AJOE AND DODIE'S TAVERNDECISIONSTATEMENT OF THE CASEGORDON J. MYATr, Administrative Law Judge: Upona charge filed on July 31, 1979,1 by Hotel and Restau-rant Employees and Bartenders Union, Local No. 49,AFL-CIO (hereinafter called the Union), against DickSeidler Enterprises, d/b/a Joe & Dodie's Tavern (herein-after called Respondent), the Regional Director fort Unless otherwise indicated, all dates herein refer to the year 1979.Region 20 issued a complaint and notice of hearing onSeptember 14. The complaint alleges that Respondent,acting through its supervisors and/or agents, engaged inconduct which violated Section 8(a)(l) of the NationalLabor Relations Act, as amended, 29 U.S.C. §151, et seq.(hereinafter called the Act). The complaint further al-leges that Respondent unlawfully discharged two em-ployees, Donald Sproull and Rosalee Sullivan, on July28 in violation of Section 8(aX3) of the Act, and that as aresult of Respondent's unlawful conduct the employeesceased work on July 31 and engaged in a strike. Respon-dent filed an answer admitting certain allegations of thecomplaint, denying others, and specifically denying thecommission of any unfair practices.On June 13, the Union filed a representation petition inCase 20-RC-14840 and on June 29, the parties enteredinto a Stipulation for Certification Upon Consent Elec-tion. A secret-ballot election was conducted on July 25and the tally of ballots discloses that of 28 eligible voters,13 voted in favor of representation by the Union and 12ballots were cast against union representation. Therewere three challenged ballots which were sufficient toaffect the results of the election. On July 30, both Re-spondent and the Union filed timely objections to theelection. The Regional Director issued her Report onObjections and Challenged Ballots on September 14. TheRegional Director recommended overruling all of theobjections, sustaining the challenge to one ballot, over-ruling the challenge to another ballot, and setting thechallenge to the third ballot for hearing jointly with theunfair labor practice case in Case 20-CA-14760. On Oc-tober 15, the Board, through its executive secretary,issued an Order adopting the recommendations of theRegional Director. The Regional Director thereuponissued an order consolidating both cases and setting themdown for hearing.A hearing was held on this consolidated matter on No-vember 15 and 16 in Sacramento, California. All partieswere represented by counsel and afforded full opportuni-ty to examine and cross-examine witnesses, and to pre-sent material and relevant evidence on the issues in con-troversy. Briefs were submitted by the General Counseland Respondent and have been duly considered.Upon the entire record in this case2and from my ob-servation of the witnesses and their demeanor while testi-fying, I make the following:FINDINGS OF FACT1. JURISDICTIONThe pleadings admit that Respondent is a Californiacorporation engaged in the restaurant business. It main-tains a restaurant in Folsom, California (the only facilityinvolved herein), where it sells prepared food and bever-ages and caters to banquets and parties. During 1979, Re-spondent in the course of its restaurant operations re-ceived gross revenues in excess of $500,000. During thissame period, Respondent purchased and received goodswhich originated outside the State of California valued in2 The official transcript in this case is replete with errors, which havebeen noted and are hereby corrected.402 JOE & DODIE'S TAVERNexcess of $1,500. Although Respondent denies that it isan employer engaged in commerce, it is evident from theabove that Respondent meets the jurisdictional standardsof the Board and is an employer within the meaning ofSection 2(2) engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and BartendersUnion Local No. 49, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsJoe and Dodie's is a restaurant with a bar and a cock-tail lounge. Until November 1, 1978, it was owned byJoe Ross and his wife, Dodie. Under the terms of thepurchase agreement with Dick Seidler Enterprises, Rosstook back a 15-year promissory note at 10-percent inter-est.3The agreement also provided, among other things,that Ross was to receive regular monthly payments fromRespondent and there was an acceleration clause in theevent Respondent became insolvent.After the sale of the restaurant to Respondent, Rossremained active in the operation of the business until theend of December 1978, assisting the new manager, JohnLaFountain, through the transition to the new owner-ship. Ross' two daughters, Linda Fowler and JodeeRoss, had been waitresses during his ownership and con-tinued to work in this capacity through the transitionperiod until the end of December. All of the other em-ployees who worked for Ross continued in their jobsunder the new ownership.B. The Organizing Effort Among the EmployeesRosalee Sullivan was a waitress during Ross' owner-ship. She started at the restaurant in August or Septem-ber 1978.4Sullivan testified that she contacted represen-tatives from the Union in early June. As a result of thiscontact, she held a meeting at her home to introduce theunion officials to some of the employees on June 11II. Asecond meeting was held the next day at the home ofDonald Sproull5and approximately 19 employees signedauthorization cards for the Union. Because she andSproull did not want management to discover that theemployees were considering joining the Union, Sullivandeliberately did not invite any employees who she feltwere close to LaFountain to either of the meetings.After the authorization cards were signed, the Union3 Dick Seidler Enterprises also owns several other restaurants in theSacramento area. They are known as the "Steak and Ale" restaurants.4 According to her testimony, Sullivan was considered one of thebetter waitresses and a leader among the employees. She had receivedwritten commendations from customers praising her service, and thesewere posted in the timeclock area by Ross. When the ownershipchanged, Dick Seidler singled her out to assure her that the employeeswould retain their jobs under the new ownership. He also had her ac-company him while he met with the employees to give them the sameassurance.6 Sproull was Sullivan's fiancee and the bar manager at Joe andDodie's.filed a representation petition with the Board's regionaloffice on the following day.Tuesday evenings were normally the busiest nights atthe Respondent's restaurant. It was the custom to have a"Lobster Special" on this evening each week and nor-mally over 300 customers would be served. This necessi-tated having a full crew of employees on duty duringTuesday evenings. Sullivan testified that after the meet-ing at her home and the signing of the authorizationcards, she was accosted at work on the evening of June12 by several employees who complained about the factthat they had not been invited to the meetings. One ofthese employees was Sarah Rohwer, a waitress.Sullivan testified that Rohwer came to her that even-ing and stated that she (Sullivan) had no right having aunion meeting at her home without inviting her. Accord-ing to Sullivan, Rohwer became incensed and called her"a bitch." Sullivan testified that Rohwer went on to saythat Sullivan was too old to get a job any place and thatwas the only reason why she wanted a union. Rohwer,on the other hand, testified she overheard Sullivangiving an employee directions to her home and askedwhy she was not invited. Rohwer stated Sullivan toldher to mind her own business and accused her of being atroublemaker. Rohwer testified that she reported thisconversation to LaFountain.Jim Yates, a part-time busboy and bartender, also hada conversation that evening with Sullivan about theunion meeting. Sullivan testified that Yates asked why hehad not been invited to attend the meeting. She repliedthat he would have revealed all that happened at themeeting to LaFountain. According to Sullivan, Yatesbecame angry and threatened to have all of the tax re-turns of the employees attending the meeting audited,since he worked for the State Franchise Tax Board.Further dissension among the employees occurred as aresult of management hiring a group of new employeesshortly after the filing of the representation petition. AnnStark, a waitress who had been employed at the restau-rant for 9 years, testified that after the petition was filed,LaFountain put on six to eight new employees in addi-tion to the existing staff. According to Stark, there hadnot been any apparent increase in the volume of businessat the restaurant nor were any of the regular employeesaway on vacation at the time of the new hires.6She tes-tified that never during her tenure at the restaurant hadso many new employees been hired within such a shorttime period. Stark stated this resulted in a surplus ofwaitresses on the dining room floor. She testified thatshe normally worked four nights a week from 5 p.m.until closing. After the new employees were hired, shefrequently left early because there were more waitressesthan needed to serve the customers. This was especiallytrue on Wednesday evenings, where in the past she wasnormally the only one on duty. According to her unre-futed testimony additional waitresses were assigned tothe floor on that night and she had nothing to do butstand around.6 Although it is not clear in the record, apparently some of the newhires had previously worked for Seidler in the Steak and Ale restaurants.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne of the employees put on by LaFountain in mid-June was Linda Fowler, daughter of the former owner.While from her direct testimony it would appear thatFowler was merely rehired by LaFountain because therewas a business need, it became clear on cross-examina-tion that she returned to work as a direct result of thedissension occurring among the employees over theunion activity. On cross-examination Fowler admitted,after first denying, that LaFountain told her the unionorganizers were giving another waitress, Carol Carter, ahard time. Since Fowler and Carter were friends, heasked Fowler to return to work to give Carter supportagainst the union adherents.C. Changes in Various Rules Relating to theEmployeesThe testimony indicates that it had been the customfor the waitresses to pool their tips each evening. Theywould remain after closing to count the money anddivide it among themselves and the busboys. ShirleyFritz testified that sometime in mid-June LaFountaincame up to her and claimed he was fearful that Sullivanwas going to "cause bodily harm " to Carter because ofthe dissension over the Union. Fritz stated this was notso and since she worked with Sullivan and Carter, shewould approach them together regarding LaFountain'sstatement. She testified that LaFountain became angryand said, "You girls will from now on not even be ableto talk with each other any more when you come towork," and that "one girl will have to stay after workcounting the tips and you will pick up your tips the nextday." Fritz stated she reported this to Sullivan and Starkand possibly some of the other waitresses. They decidedto discontinue the practice of pooling their tips and eachwould keep the tips she received.LaFountain, however, gave a different version of thecircumstances surrounding the pooling of the tips. Ac-cording to him, some of the waitresses pooled their tipsand others did not. He stated this caused further dissen-sion among the employees. He further stated that he mayhave been in the office discussing the matter with EdVota, the assistant manager, when Fritz walked in.7La-Fountain testified that he and Vota were discussing the"possibility" of what could be done about the dissensionover the tips and that Fritz may have overheard them.According to him, no rule was ever instituted by man-agement concerning the employees' tips.Another custom followed by the employees involvedthe eating of meals at the restaurant. Ron Barnes, whostarted as a dishwasher under the prior management,worked as a cook and a busboy for Respondent.8He tes-tified that when Respondent took over the ownership ofthe restaurant a policy was posted permitting employeesto eat from a limited menu. They were not to come intothe kitchen to cook food for themselves but were tohave it prepared by the cooks. Also, whenever an em-ployee had a meal, he or she was required to write up a7 Fritz worked as a waitress four nights a week and spent 2 days aweek working on Respondent's books in the office.a Barnes worked these positions at different times during the week.When he functioned as a cook, he earned $4.50 an a hour and when heworked as a busboy, he received $2.90 per hour.ticket and present it to the restaurant cashier. The postedrule also provided that no employee was to be servedafter the kitchen had closed. Barnes stated that in spite ofthis, it was customary for employees to come into thekitchen after it closed and prepare food; especially afterworking late on Tuesday nights. On many occasions, em-ployees would prepare, or have the cooks prepare, some-thing during working hours and place the food in theoven warmers, so that they could eat or take it homeafter work in "to go" cartons.It was also the custom for the employees to remainafter work and relax by having a drink or eating after abusy night. Since many of the busboys and kitchen helpwere minors, they were not permitted in the bar area butwent into the cardroom and played pool. Although La-Fountain would not permit them to sit at the bar afterwork, the other employees were granted permission tosit at the tables in the lounge area after work. The testi-mony indicates that LaFountain and Jerry Webb,9hisroommate, would often join the employees during thisrelaxing time after work.In late June or early July (the record is unclear as tothe exact date), the employees were gathered in thelounge and poolroom area relaxing after a busy Tuesdayevening. LaFountain and Webb came into the restaurantand Webb proceeded to rack up all of the balls on thepool table. Webb told the employees they could nolonger play pool and that from now on, they had toleave 15 minutes after their shift was over. LaFountainnoticed that some of the boys had food prepared to takewith them and ordered them to throw the food away.He also instructed Sproull to tell the employees in thelounge that they could no longer remain in that area andhad to leave the premises 15 minutes after their shiftswere completed. Sullivan, who was part of the group,complained to LaFountain and wanted to know why thesudden change in the rules by management. She indicat-ed that the employees previously were permitted to relaxin this fashion after work. Sullivan received no responsefrom LaFountain.The following day, LaFountain posted a rule statingthat the employees were to leave the premises at theconclusion of their shifts. Barnes testified that LaFoun-tain came to him several days later and explained thatthe main purpose of providing a free meal for the em-ployees was for their convenience. He stated that whenthey came to work they could eat before they startedtheir shifts or if the business slowed down during theevening, they could punch out and Barnes could fixthem something. He also stated, according to Barnes,that if Barnes agreed, the employees could prepare theirown food. LaFountain testified that he changed the rulesregarding allowing the employees to remain on thepremises after work and to eat after completion of theirshifts because, "with the amount of friction there was be-tween the employees it was just easier to have everyonego home, when work is done, go home."9 Webb's exact role at Respondent's establishment was never defined inthe record. From the testimony it is evident that he assisted LaFountain,possessed keys to the office, and assumed some managerial responsibilitiesover the employees with LaFountain's approval.404 JOE & )ODIE'S l.tAVE[ RNThe final change in Respondent's rules affecting theemployees involved their dress code. This change wasnot officially implemented until July 27; 2 days after therepresentation election had been held. Ron Barnes testi-fied that when he worked as a busboy, he normally woreblue jeans and a red T-shirt. He stated that several weeksafter the petition was filed, LaFountain directed him ontwo occasions to get a pair of dark pants. Barnes boughtthe pants and gave the receipt for the purchase toSproull, who was going to attempt to get reimbursementfor him from the manager. LaFountain did not reimburseBarnes, and the employee took the pants back.On July 27, LaFountain posted a notice to all employ-ees regarding their uniforms in the future. (G.C. Exh. 7.)In the notice he instructed all of the employees to turn intheir Joe and Dodie's uniforms by July 31. The noticealso stated that in the future the waiters and waitresseswere to wear solid red or white tops and black bottoms.Busboys were to wear white or red shirts and dark pants.Blue jeans were forbidden. The bartenders were to wearthe same color outfit as prescribed for the busboys.D. The Employee Dissension Over the UnionAs noted, considerable dissension developed amongsome of the employees over the prospect of representa-tion by the Union. The testimony indicates that Sullivanwas the focal point of most of these disputes. Fowler tes-tified that several weeks prior to the representation elec-tion on July 25, she observed Sullivan talking to one ofthe employees about the Union while on duty at the res-taurant. Fowler criticized Sullivan for doing this duringworking hours She stated that Sullivan became angryand told her to "mind your own fucking business." Ac-cording to Fowler, Sullivan said if she (Fowler) werenot pregnant, she would get even with her at that timebut since she was, Sullivan said she would get even withher at a later date. Fowler stated she reported this inci-dent to LaFountain.Sullivan admitted having a confrontation with Fowlerbut placed it as the Tuesday before the election. Accord-ing to Sullivan, Fowler wanted to know if she hadpunched out before discussing union matters with the co-worker. Sullivan denied swearing at Fowler, but ad-mitted telling her that even if she was pregnant, theywere going to have it out after the election. She statedthat Fowler had been having difficulty during her preg-nancy and all of the waitresses were solicitous of hercondition. Sullivan denied that she threatened Fowlerwith physical harm but, rather, meant they were goingto have to deal with their differences over the Unionafter the election.Fowler testified that when she returned as a waitressin June, her relationship with Sullivan deteriorated. Ac-cording to Fowler, Sullivan became "hateful" and didthings to deliberately antagonize her. She stated that Sul-livan would whisper to other employees about her and,on one occasion, deliberately bumped into her therebycausing her to drop some plates that she was carrying.Fowler further testified that Sullivan did not abide bythe rules set by management and smoked at the hostess'desk contrary to the house rules. She also stated that sheobserved an incident in which Sullivan threatened La-Fountain in front of customers. According to Fowler,sometime during the first part of July, Sullivan backedLaFountain into a corner while customers were presentand put her finger in his face saying, "I'll get you if it isthe last thing I do." Fowler's antagonism toward Sulli-van and what she termed as Sullivan's hateful conductcarried over in her relationship with Sproull. Ron Barnestestified that a week after Fowler returned as a waitress,she told him that if she ever saw Sullivan or Sproullwalking on the street, she would run them down.When the election was held, Fowler attempted tovote, but was not permitted to do so because she was noton the eligibility list. Sullivan was the observer on behalfof the Union during the election. Fowler admitted tellingSullivan at that time to "stick it in your ear." She alsoadmitted saying other things to Sullivan as she walkedaway from the polling area because she (Sullivan) was a"spiteful woman."LaFountain testified that Yates informed him thatsome of the employees had threatened to contact his reg-ular employer at the Franchise Tax Board over his state-ment to Sullivan that he would have the State tax re-turns of the employees audited. LaFountain stated thatYates claimed that Sullivan and Sproull made specificthreats indicating they would contact Yates' superior atthe Franchise Tax Board.E. Conversations With Employees Regarding theUnion by Present Management and hy the FormerOw4nerSullivan and Stark testified that prior to the election,Dick Seidler met with a group of employees at the res-taurant. 1 Seidler urged the employees to remain calmand said that he did not want any trouble. He stated thathe could not understand why the employees wanted tojoin a union because they could always come to him(about problems). He then turned to Sullivan and saidthat she was aware of this. Sullivan replied that if shewent to management with problems, she would be pun-ished. Seidler then retorted, "b- sh-."Doug Gillott, who worked one night a week as awaiter at Joe and Dodie's and four nights a week at oneof Seidler's Steak-and-Ale restaurants, testified that hevisited LaFountain's home at the invitation of Webb. Hestated that Yates was also present. According to Gillott,LaFountain said he believed Sullivan was leading themovement for the Union among the employees. He alsotestified that LaFountain said, "he couldn't believe thatshe [Sullivan] could turn people against him so fast."Ron Barnes testified that Joe Ross and his wife werein the restaurant sometime after Fowler was rehired byLaFountain. Fowler approached him and asked if hewould be willing to talk to Ross. Barnes arranged tocome to Ross's home the following morning with an-other coworker, Douglas Starms. When the two employ-ees met with Ross, he asked what they thought theUnion would do for them? Ross told the employees theUnion "would promise the world" in order to get their"' Suli;an letied thai the meeting look place on the uesday beforeIhe elecinm Stark could onl5recall that it was after the union cardswere signed405 DECISIONS OF NATIONAI. LABOR RELATI()ONS BOARDvotes, but would back out after a contract was signed.Starms testified that Ross said the Union could not pro-vide security for the employees and would not backthem up in dealing with management. Both employeestestified that Ross cited several examples of people whohe alleged were hurt by belonging to a Union. He statedthat a friend of his who belonged to a Union lost moneywhen the Union went on strike. He also stated that aformer waitress he knew had helped to organize a unionwhere she worked. According to Ross, the day after theelection she was fired and nothing was done (by theUnion) to assist her. Ross concluded the conversation bytelling the employees that any decision they made re-garding the Union was up to them. Barnes testified thathe became concerned over the matters discussed by Rossand repeated the conversation to other employees at aunion meeting. He said he asked at the meeting if hewould lose money should the Union become the repre-sentative of the employees.F. Respondent's Letter to the EmployeesThe day before the representation election on July 25,the Respondent sent a letter to the employees entitled"Rumor vs. Fact." (G.C. Exh. 6.) This letter purportedto dispel any misconceptions the employees had aboutthe effects of being represented by a union. One portionof this letter stated as follows:Rumor FactYou can still retainyour independence ifthe Union representsyou. YOU ABSOLUTELYCANNOT. In effect youwill have hired the Union todo your talking for you inyour dealings with thisCompany. The Companywould be legally obligatedto deal solely through thisUnion regarding all aspectsof your terms ofemployment with thisCompany. (Do you reallythink the Union has yourbest interests at heart, or arethey merely looking at duesand union strength throughadditional membership?)G. The Changes in the Scheduled Work HoursDuring the last week in July, LaFountain posted achange in the employees' work schedule. The changewas to become effective on July 30. (See G.C. Exh. 4.)Under the new work schedule, the hours of a number ofemployees were reduced. LaFountain admitted he didthis in order to reduce the amount of time employeeswould be at the restaurant and, thereby, cut down on thetime available for dissension between the prounion andnonunion employees. A copy of the prior work schedulewas introduced into evidence (G.C. Exh. 3), and a com-parison with the new schedule discloses that some of theemployees who depended on the receipt of tips had theirhours reduced by at least an hour and a half per shift. Insome instances, they were scheduled to report to workbefore the dinner hour started and leave before it con-cluded. For example, Stark had been coming in at 5 p.m.and remaining until 11 p.m. (closing), but under the newschedule she was to work from 6:30 to 11 p.m. on Tues-day, 4:30 to 9 p.m. on Wednesday, 5 to 9 p.m. on Friday,and 6 to 10 p.m. on Saturday. Sullivan, who regularlyworked from 5 until 11 p.m., was scheduled to workfrom 6 until 10 p.m. Ron Barnes had been working as acook from 4:30 until 11 p.m. for three nights and as abusboy from 5 until 11 p.m. one night a week. His sched-ule was changed so that he was to work as a cook onlytwo nights a week and as a busboy one night; all at re-duced hours except on Tuesdays. Randy Barnes workedas a dishwasher one night a week and as a busboy forthree nights. When he worked as a busboy his hourswere from 5 to 11 p.m. Under the new arrangement, helost one night and worked reduced hours for the remain-ing three. Similarly, Fritz had been working four nightsa week from 5 until II p.m. She continued to be sched-uled for four nights under the new arrangement, but herhours were reduced for each night.H. The Termination of Sullivan and SproullThe discord between Fowler and Sullivan continuedafter the election and resulted in a violent confrontationon July 28. As noted, LaFountain posted a uniform re-quirement on July 27. On the evening of July 28, Sulli-van came to work wearing a black top as well as a blackbottom. This was contrary to the dress code posted byLaFountain. She also brought a red top to work, whichshe kept in her bag. Sullivan testified she wore this par-ticular outfit because she wanted to force management todeclare that the dress code was in fact a requirement fora uniform and, under state law, pay the employees forthem.Sullivan stated she reported to LaFountain that even-ing to find out where she was to be assigned. She wastold that she was to work in the nonsmoking room. Shewent to her work station and found that a table wasmissing. She and LaFountain then went into the banquetroom to secure one. While they were setting up, accord-ing to Sullivan, several of the kitchen employees came inand asked her about the new working schedules that hadbeen posted by LaFountain. These schedules were tobecome effective at the end of July. Sullivan stated La-Fountain asked her to go outside with him so they couldtalk. According to Sullivan, LaFountain said he wasaware of an incident that occurred the night before be-tween Sullivan and Fowler and that "he was tired of thebig mouth [Fowler]" and would talk to her. Sullivanmentioned the matter of the schedule changes and urgedthat the kitchen help be allowed to work until closing,rather than until the set time of 11 p.m. She stated theemployees would be unable to complete their duties andthe work would have to be finished the following day.Sullivan testified that LaFountain said it was against thelaw to schedule the employees to work until closing,406 JOE & DODIEand, if necessary, he would have to hire additionalpeople to make sure that the kitchen work was finishedby 11 p.m.LaFountain gave a different version of his discussionwith Sullivan concerning the change in the employees'work schedule. He stated that Sullivan came to him thelast of July and complained about the new schedule. Healso stated that Sullivan threatened to "pull all of herpeople" off at the end of their shifts, even though theyhad not completed their duties, if LaFountain did notchange the hours to closing rather than the set time indi-cated by the schedule. LaFountain said he consideredthis to be a "power play" on the part of Sullivan.Sullivan testified that after her conversation with La-Fountain she returned to her work station. Fowler wasworking in the banquet room at the time handling a wed-ding party. According to Sullivan, Fowler came out ofthe banquet room and called her a "bitch." She statedthat Fowler told her to stay out of her way. Sullivanwent to LaFountain and complained about Fowler's be-havior. She testified that LaFountain said he wouldhandle it, but he did not leave his office. Shortly there-after, Fowler again confronted Sullivan and this timecalled her a "fucking bitch." Sullivan insisted thatFowler accompany her to LaFountain's office wherethey both complained in an agitated and emotionalmanner about each other to LaFountain. Sullivan statedthat LaFountain said he would stop Fowler from bother-ing her, but did nothing. As they left the office and ap-proached the bar area, Fowler began to scream andcurse again at Sullivan. She struck Sullivan and dug herfingernails into Sullivan's arm. Yates, who was nearby,separated the two and attempted to calm Fowler.Randy Barnes, brother of Ron Barnes, stated that heobserved the incident. According to him, when Sullivanand Fowler left LaFountain's office, Yates was attempt-ing to restrain Fowler. She was screaming that she wasgoing to "kick Sullivan's ass." Fowler broke away andattacked Sullivan. Yates then pulled her away andSproull came from behind the bar. Barnes testified thatFowler then turned to Sproull and called him a "back-stabbing son of a bitch." She said that Sproull was theone that "messed up the business" and "was cheating herfather."After Fowler and Sullivan were separated, Sproullcalled the police. When they arrived they questionedSullivan alone outside the restaurant and Fowler in thepresence of LaFountain. No charges were filed by eitheremployee. When Sullivan returned to the restaurant afterspeaking with the police, LaFountain then accused herof being out of uniform.After the police left, Sproull attempted to contactSeidler on the telephone. He was not available andSproull left a message with his answering service re-questing that he call Sullivan at the restaurant. I" Seidlercalled at approximately 11:30 p.m. and spoke with Sulli-van. The testimony indicates that she repeated portionsof Seidler's end of the conversation out loud so thatiI Sullivan testified that she placed the call to Seidler and left the message with his answering service. In view of her emotional confrontationwith Fowler, I find it more probable that Sproull made this telephonecall'S TAVERN 407Sproull and others nearby could hear. According to Sul-livan, after she reported her version of the incident,Seidler threatened to come down and fire all of the em-ployees. She then suggested that he consider issuing sus-pension for several days to any employees involved increating trouble at the restaurant. She stated that Seidlerthen asked if she and Sproull would meet with him thenext day at the restaurant. He indicated it would beSunday and the restaurant would be quiet. She testifiedthat Seidler said there was no reason to wait to have the"Union thing settled," and they could sit down and startnegotiating immediately. Seidler also said, according toSullivan, that she should remember that LaFountain wasthe manager and the four of them could sit down and"try to straighten this whole thing out." It was arrangedthat Sproull and Sullivan would meet with Seidler andLaFountain the following day at 4 p.m.Sproull, who was listening to Sullivan repeat Seidler'sstatements over the telephone, testified that he under-stood Seidler wanted to meet with Sullivan and him thenext day to "straighten out all of this mess." Sproull alsotestified that from what Sullivan was repeating over thetelephone, Seidler indicated that, "the Union seemed tobe in because we had more votes and [he] wanted tocome down and get all of the baloney over and start ne-gotiations with them."Sullivan and Sproull went to the restaurant at the ap-pointed time the following day. Both testified thatSeidler took Sproull aside into another room to talk sep-arately with him. According to Sproull, Seidler wantedto know why Sproull wanted to "work in a place likethis and have to be a protector of all union people."Sproull replied that LaFountain refused to do anythingabout the dissension which was going on among the em-ployees. Seidler then told Sproull that LaFountain andthe assistant manager wanted him fired because theywere afraid of him. 2 Seidler offered Sproull severancepay and a job at any one of his Steak and Ale restau-rants. Sproull refused and asked Seidler to protect Sulli-van. Seidler then stated that she was also fired. Sproullprotested that it was unfair to fire Sullivan when she wasthe victim of an attack by Fowler. According to Sproull,Seidler then stated that no decision had been made re-garding Fowler.'3After talking with Sproull, Seidlerbrought Sullivan into the room and they were joined byLaFountain. Seidler told Sullivan that she was fired. La-L2 This reference to fear of Sproull apparently related to an incidentthat occurred prior to the union activity. Sproull and Sullivan had dinnerat the restaurant ol Mother's Day and during this time Webb apparentlyjoined thmn Subsequentl,. a dispute arose over whether Sproull and Sul-livan's drinks had been put on Webb's tab After the dispute. Sproull wasinformed by Vota, the assistant manager, that LaFountain had compiled alist of employees who were to be fired and that Sullivan's name was onthe list. LtaFountain testified that Sproull questioned him about the listand he assured Sproull it had nothing to do with terminating employeesHe stated that Sproull refused to believe him and called him a liar Votatestified that after the dispute on Mother's Day, Sproull told him that hewould "go all out against LaFountain if he fired Sullivan, and he didn'tcare if he was going to jail or not." Vota stated he became concernedand reported the conversation to LaFountainX:- This account of the conversation between Seidler and Sproull ishbased on the unrefuled testimony of Sproull Although Seidler testified atlhe hearing, he offered no details on his conversation with Sproull DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDFountain stated she was being fired for insubordinationand "a whole bunch of other things."Seidler testified concerning the firing of Sproull andSullivan. He stated that Sullivan requested a meetingwith him after he returned her call the evening before.He agreed to meet with her the following day at the res-taurant. According to Seidler, he met with LaFountainat the restaurant and received a report on the incidentbetween Fowler and Sullivan. Seidler stated LaFountaintold him he had made a decision to fire both Sproull andSullivan. LaFountain said it was the first occasion thatFowler had been involved in an incident at the restau-rant, but that it was the fifth or sixth time that Sullivanhad a confrontation with employees. LaFountain testifiedthere were many employee complaints against Sullivanand none against Fowler. He also stated that he decidedto fire Sproull because he always sided with Sullivanwhen she became involved in these disputes.The following day a group of employees met atSproull's home to discuss the discharges. As a result ofthis meeting, the employees decided to protest the firingof Sullivan and Sproull and all of the other events thathad occurred at the restaurant since the union organizingcampaign began. The employees went on strike as ofJuly 31.I. The Status of Donald SproullThere is considerable controversy in this case as towhether Sproull was an employee or whether he was asupervisor within the meaning of Section 2(11) of theAct. 14 This is also the question presented in consideringthe challenge to Sproull's ballot in the representationcase.LaFountain testified that Sproull was the bar manager.As such, he was a salaried employee receiving $1,075 amonth and was not required to punch a timeclock. Incontrast, the other bartenders were paid at the rate of$3.75 per hour and required to punch a timeclock. In ad-dition to his salary, Sproull received a Christmas bonusin 1978 from Respondent. The only other persons receiv-ing such a bonus were LaFountain and Vota.LaFountain also testified that Sproull made effectiverecommendations regarding hiring and firing employeesin the bar and cocktail lounge area. He stated that whileit was his normal practice to first interview applicantsfor jobs in the bar or lounge, he did so because the appli-cants usually showed up during the day when Sproullwas not on duty. However, according to LaFountain, hewould refer them to Sproull for a second interview and arecommendation. He stated that this occurred in the caseof three bar waitresses (Gerber, Jacobson, and Bennett)and one bartender (McLaughlin); all of whom werehired on Sproull's recommendation. On cross-examina-tion LaFountain admitted, however, that he hired two1 Sec. 2(1 ) provides:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall.promote, discharge, assign, reward, or discipline other employees, orresponsiblity to direct them, or to adjust their grievances. or cflec-tively to recommend such action, if in the connection with the forc-going the exercise of such authority is not of a merely routine orclerical nature, but requires the use of independent judgment.employees to work in the bar area without consultingSproull. One was a female, who, according to the testi-mony, was a personal friend of Seidler, and the otherwas a male, Dennis Rhinehart. LaFountain also statedthat two employees (Ray Winters and Jim Yates) wantedto work extra hours and he consulted with Sproull aboutbreaking them in as bartenders. According to LaFoun-tain, he told Sproull that if he thought they could do thework, he (LaFountain) would place them in the bar, ifnot, he would hire additional bartenders from the out-side. t 5According to LaFountain, not only did Sproull makeeffective recommendations on hiring employees, but hewas also responsible for terminating or threatening toterminate several employees for unsatisfactory work per-formance. LaFountain testified that Sproull thoughtMcLaughlin was pocketing some of the cash taken at thebar. He stated that Sproull initiated an investigation ofMcLaughlin by coming to him with the problem. La-Fountain suggested they test McLaughlin's honesty byhaving a friend of Sproull purchase drinks with moneyprovided by management while McLaughlin was onduty and observe how he rang up the cash. According toLaFountain, this was done, and on the basis of what wasreported by Sproull's friend, McLaughlin was called intohis office and questioned by him and Sproull. LaFoun-tain testified that McLaughlin was then fired and he be-lieved that this was done by Sproull, although he wasnot certain on this point.He also stated that Sproull wanted to fire Rhinehartand made this recommendation to him. LaFountain saidthat when he did not follow up on Sproull's recommen-dation, Sproull went directly to Seidler and insisted thatRhinehart be terminated and this was done.'6Regardingthe discharge of Rhinehart, Seidler testified that Sproullcalled him and recommended that Rhinehart be fired be-cause he was a homosexual and not a good bartender.Seidler recalled that Sproull said homosexual friends ofRhinehart were hanging around the bar and giving theplace a bad name. Seidler stated he then called LaFoun-tain about the matter and Rhinehart was terminated sev-eral days later.In addition to causing the discharge of McLaughlinand Rhinehart, LaFountain said that Sproull wanted toterminate one of the bar waitresses. According to La-Fountain, Sproull wanted to fire Gerber because she wasnot working up to her potential. LaFountain told Sproullto prepare a performance evaluation report on the em-ployee and discuss her deficiencies with her in order toallow her time to improve her job performance. Hestated that Sproull did so, and several weeks later report-ed that Gerber's problems had been worked out.LaFountain also testified that Sproull had authority topurchase glassware for the bar. He stated that Sproullwould show him samples of his selection and make rec-i' Winters testified that l.aFountain nmercli instructed Sproull to breakhim ad Yates in as prt-time bartenders"' LaFountain testified that Sproull pressed for more managerial au-thoity after this icident with Rhinehart, as he felt he did not have asmuch ciontrol of the bar employees as he needed According to LaFoun-tain, this caused a conflict hetween Sproull and Vota408 JOE & DODIE'S TIAVERNommendations as to which items should be purchased.Once LaFountain made a decision, Sproull would thenmake the purchase. He further testified that from time totime he and Sproull would visit other bars in the area toobserve how they were run and to check on the cost oftheir drinks. This was to allow Respondent to remaincompetitive. Finally, LaFountain stated that Sproull hadkeys to the premises and the alarm system as well as tothe manager's office. He also had the combination tothe safe located in LaFountain's office.The testimony of Sproull and several of the employeewitnesses presents a different picture of the extent of hisauthority over the bar area. Sproull acknowledged thathe was given the title bar manager by Respondent whenthe change in ownership occurred in November 1978.He had worked for Joe and Dodie's for approximately 6-1/2 years. Under Ross' ownership, Sproull was madefloor manager in 1974. Approximately 7 months later heasked to return to his former position of bartender andRoss agreed to this. However, his rate of pay as floormanager was unchanged when he returned as bartender.When Respondent took over the business, Sproull con-tinued to receive the same salary he had been gettingfrom Ross; i.e., $1,075 a month whether he missed a shiftor not. Sproull testified that he averaged 9 hours a daybehind the bar when he worked. His hours were from 5p.m. until 2 a.m. He worked alone on Wednesdays andThursdays and on Tuesdays, Fridays, and Saturdays hewas assisted by another bartender.Sproull acknowledged that when Respondent tookover the business, LaFountain established a policywhereby he would first interview applicants for positionsof bartender or cocktail waitresses and then Sproullwould subsequently interview the individuals. He stated,however, that the decision to hire was made solely byLaFountain. He admitted that he interviewed McLaugh-lin prior to his being hired as a bartender and Gerberand Bennett prior to their being hired as cocktail wait-resses. He stated that in spite of the policy, LaFountainhired between eight and nine other bartenders and cock-tail waitresses without Sproull having interviewed them.Some of them were individuals who were transferredfrom the dining room area and Sproull stated he was notconsulted on the transfers. He specifically mentioned thathe was directed by LaFountain to break in Winters andYates as part-time bartenders. Sproull also stated that onone occasion he recommended his son and a friend of hisson to LaFountain for employment. However, LaFoun-tain declined to hire them stating that the kitchen em-ployees smoked pot and drank liquor and that this wasnot an environment for Sproull's son to work in.Concerning the discharge of McLaughlin, Sproull ad-mitted that he thought McLaughlin was cheating on thecash taken over the bar. He informed LaFountain of hisbelief and stated that LaFountain asked him to pay afriend money to order drinks from McLaughlin. He testi-fied when he reported the results to LaFountain, themanager called McLaughlin into his office and dis-I7 LaFountain said that the assistant manager did not have a ke, to thealarm system since he neither opened nor closed the business each dayHowever, the janitor had a full set of keys to enter the premises, to turnoff the alarm system, and for the officescharged him. Sproull stated that he went into the officeafter the discharge had taken place and McLaughlin ac-cused him of being responsible for it.Sproull also testified that he had attempted to fire acocktail waitress, Jenny Jacobson, by complaining to La-Fountain regarding her work. Sproull felt that she wastalking to too many friends in the bar and neglecting thecustomers. According to Sproull, LaFountain refused toterminate the employee, and stated that she was cute andneatly dressed and presented a good image for the busi-ness.Sproull admitted that he attempted to get LaFountainto terminate Rhinehart. He stated Rhinehart was ignor-ing customers and not performing his duty behind thebar. Sproull complained to LaFountain who promised tospeak to Rhinehart. When LaFountain failed to do so,Sproull arranged to meet with Seidler at one of his Steakand Ale restaurants. He told Seidler that unless he wasgiven authority to hire and fire bar personnel, he wasgoing to quit. He cited the problem with Rhinehart.Seidler called LaFountain and, later that day, LaFoun-tain and Sproull discussed the matter. Sproull com-plained about his lack of authority over the bar employ-ees and the failure of LaFountain to back up his deci-sions. LaFountain then told Sproull he would have au-thority over the bar personnel but stated that all hiringand firing was subject to his final approval.As a result of this, Sproull called a meeting of all thebar personnel to work out a schedule of hours and toreprimand Rhinehart. He stated that during the meetingLaFountain stepped in and defended Rhinehart. Heplaced the blame for Rhinehart's failure to handle his barduties properly on the fact that he had to spend toomuch time ringing up wine tickets from the dining room.The meeting did not result in a reprimand being given toRhinehart and he continued to work at the bar. Sproullstated he had nothing to do with the fact that Rhinehartwas ultimately discharged. According to his testimony,Rhinehart contracted infectious hepatitis. Although stillworking at the restaurant, he was placed in the diningroom area as a waiter. He appeared to be ill on one oc-casion and Gerber, a bar waitress, called Seidler on thetelephone and insisted that he discharge Rhinehart. Fol-lowing Gerber's phone call, Rhinehart was terminated.Sproull stated that when the bar employees wanted tohave time off they would not consult with him but,rather, would leave a note for LaFountain. Sproull testi-fied that when this occurred, he would have to resche-dule other employees to fill in. He also testified that al-though LaFountain gave him authority to compel thebar waitresses to stay overtime when business warrantedit, this authority was also vested in all of the other bar-tenders.' 8Sproull acknowledged that he had accompanied La-Fountain on a survey of bars in the area. He stated they', Sproull's lestimony in this regard was corroborated by JacobsonShe stated that whenever any of the bar waitresses wanted to lease early,they would ask whichever bartender was on duty and would always betold to take their request to LaFountain. Jacobson also testified that onseveral occasions Gerber would leave without asking permission froma:nyone409 DECISIONS OF NATIONAL LABO()R REI.ATIO()NS BOARDdid so to establish the cost of drinks in order to set pricesfor the Respondent which would be competitive. He alsoacknowledged that he purchased the bar glasses andmugs. He stated, however, that he always did so on La-Fountain's instructions. Sproull did not order any of theliquor for the bar, although he generally kept an inven-tory of the amount of beer that was in the cooler. Whenstocks of liquor or beer needed to be replenished, Sproullwould always leave a note for Vota who handled thematter with the suppliers.On one occasion Sproull was called at home while offduty to come and to close the bar. This was caused bythe fact that LaFountain had traveled to Reno and wassnowbound. The bartender on duty called Sproull tocome in and close the registers and deposit the cash re-ceipts in the office safe.Sproull could not recommend raises nor could he setthe salaries for any of the employees who were hired. Hekept keys to LaFountain's office and had the combina-tion to the safe in order to deposit the night's receipts.However, Fritz, who worked as a waitress and a part-time bookkeeper, also had keys to the office and knewthe combination to the safe. In addition, Webb, Vota,and the janitor had keys to the building and to the of-fices.Sproull testified that when the Respondent took overthe operation at Joe & Dodie's, LaFountain had himmake out a list of the duties for all of the employees inthe bar area. LaFountain also had the kitchen managermake up a list of duties for the kitchen personnel andStark, the senior waitress, make up a similar list for thedining room personnel.Regarding the making out of an efficiency report onGerber, Sproull stated that he did so on the instructionsof LaFountain. He also testified that LaFountain directedhim to make out the report because LaFountain wantedto fire Gerber. Sproull testified that he told Gerber tostraighten out her personal problems within 2 weeks andshe did. He stated he then informed LaFountain thatGerber was all right and had worked out the problemswhich were interfering with her job.Concluding FindingsThe unrefuted testimony of all of the witnesses estab-lishes that Sullivan was the leading activist in the effortto secure union representation for Respondent's employ-ees and that Sproull was a strong supporter of her activi-ties in this effort. Not only was this apparent to the em-ployees, it was known by the management officials aswell. Thus, LaFountain acknowledged in response toquestions by the General Counsel, after first attemptingto deny any such knowledge, that he was aware of theinvolvement of both Sullivan and Spreull on behalf ofthe Union within a week after the representation petitionwas filed. It is also abundantly clear from the testimonythat management then proceeded to take steps to coun-teract the thrust of the union activity among the employ-ees.First, LaFountain hired a group of new employeesseveral weeks after the filing of the petition. The testimo-ny of Stark and Sullivan indicates that Respondent hadnot experienced any sharp increase in business nor wereany of the regular employees away on vacation. Indeed,Stark's unrefuted testimony discloses that she wouldleave on many occasions after the new employees werehired because there were more employees on the diningroom floor than the volume of business warranted. SinceRespondent offered no evidence to refute these assertionsby Stark and Sullivan, their testimony gives rise to astrong inference that the new employees were hiredduring the latter part of June to offset the influence anddilute the numerical strength of the union supporters atthe restaurant. Any doubt as to management's purposewas dispelled by the testimony of Fowler. She admitted,albeit reluctantly, that LaFountain asked her to return tosupport her friend Carter, who LaFountain stated wasbeing given a bad time by the union supporters. In theabsence of any testimony to the contrary, I also find thatthe other new employees were hired at this time by man-agement to increase the ranks of the nonunion faction ofthe employees.The record discloses that Respondent also sought byother means to suppress the union activity among theemployees. On June 26, L.aFountain and Webb precipi-tously ordered the employees to leave the premises afterwork and changed a longstanding policy allowing em-ployees to take food home after the completion of theirshift. Heretofore it had been the custom for the employ-ees to remain after a busy evening, notably on Tuesdaynights, to relax and unwind; the minors by playing poolin the game room and the other employees by eating orhaving a drink in the lounge. The testimony also indi-cates LaFountain and Webb frequently joined the em-ployees during this time after work. The abrupt mannerin which LaFountain and Webb terminated this practiceon June 26 by scooping up the balls from the pool table,taking away the food from the employees, and orderingthe employees to leave the premises, provides strongsupport for the conclusion that management took thisaction in retaliation for the employees having engaged inactivities on behalf of the Union. Indeed, LaFountain ad-mitted that he posted a notice the following day requir-ing employees to leave 15 minutes after completion oftheir shifts because he wanted to minimize the amount oftime employees would be on the premises after work toengage in dissension over the Union. Although LaFoun-tain stated he changed the policy regarding the eating ofor taking food home after work because the employeeswere preparing food after the kitchen closed, it is appar-ent that until the organizing effort he condoned the prac-tice of allowing employees to eat or carry food homeafter their work was concluded.Concededly, LaFountain had a legitimate interest inmaking certain the employees ate only the food providedon the limited menu and did not take the food home forconsumption by others. But the timing of the change inthe withdrawal of the privilege which he had counte-nanced for so long a period of time and the manner inwhich he sought to accomplish this belie any explanationthat it was done other than for the purpose of retaliatingagainst the employees for seeking union representation.Chateau deVille, Inc., 233 NLRB 1161, 1169 (1977). Cf.Chandler Motors, Inc., 236 NLRB 1565 (1978). There-fore, I find that by withdrawing the long-standing prac-410 JOE & DODIE'S TAVERNtice of allowing employees to eat or take food homeafter work and refusing to allow employees to remain onthe premises longer than 15 minutes after the completionof their shifts, the Respondent was engaging in unlawfulreprisal against the employees in violation of Section8(a)(1) of the Act. "The General Counsel contends that the section of the"Rumor vs. Fact" letter relating to the loss of employeeindependence if represented by the Union, is a separateviolation of the Act. In my judgment, this contention ismeritorious. The language of that portion of the letterconveys to the employees that they would "absolutely"lose all direct access to management if they chose to berepresented by the Union. By telling the employees theywould be hiring the Union to do their talking for them intheir dealings with Respondent, and that Respondent"would be legally obligated to deal solely through [the]Union," the Respondent was conveying the message thatall direct dealing between it and the employees would beforeclosed and intervention of the bargaining representa-tive would become necessary "each and every time."Sacramento Clinical Laboratory, Inc., 242 NLRB 944, 945(1979). See also C & J Manufacturing Company, 238NLRB 1388 (1978). The Board has held that expressionssuch as this are unlawful because it communicates an er-roneous statement of the law20and portends a clearthreat of loss of benefit; i.e., employees being able tomake their own decisions and communicate directly withmanagement.It is asserted that Joe Ross, the former owner, unlaw-fully interrogated employees Ron Barnes and DouglasStarms about their sympathies regarding the Union. TheGeneral Counsel contends that Ross was an agent of Re-spondent thereby making Respondent liable for any un-lawful statements that he may have uttered. The thresh-old issue to be decided regarding this contention is thestatus of Ross and whether his conduct can be imputedto Respondent. The parties stipulated that under theterms of the sale of the business to Respondent, Ross wasto receive monthly payments on a promissory note overa period of 15 years. The testimony establishes thatexcept for the 2 months immediately following the saleof the business (November and December 1978), Rossplayed no active role in the operation of the business.There is no evidence in the record to establish that Re-spondent authorized Ross to speak to the two employeesnor is there any evidence that Respondent ever becameaware that he had done so; even though his conversationwas in keeping with Respondent's established hostilitytoward the prospect of the employees being representedby the Union. The only basis, therefore, for imputing'Q Although the complaint was not amended to allege the withdrawalof the privilege of remaining after work as a violation, this issue was fullylitigated at the hearing since it was integrally related to the matter of thewithdrawal of the eating privileges Accordingly, I find, on the basis ofthe testimony, that the withdrawal of this longstanding practice was alsoa separate violation of the Act. Chateau deVille. Inc.. supra, fn. 2.20 Sec. 9(a) of the Act preserves the right of individual employees orgroups of employees to approach management with respect to grievanceswithout intervention of the exclusive bargaining representative, as long asany adjustment of such grievance is not inconsistent with the collective-bargaining agreement, and provided the bargaining representative isgiven an opportunity to he present.Ross' conduct to Respondent is the financial arrangementrequired by the terms of sale of the business.Ross had severed all connection with the operation ofthe business, and apparently only visited the restaurant inthe capacity of a customer during the time of the orga-nizing effort. While it is true that during the course ofhis discussion with Barnes and Starms, he told the em-ployees he was receiving monthly payments from Re-spondent for the sale of the business, I do not deem thissufficient to confer upon him authority to act or speakon behalf of Respondent. Nor do I find it likely that theemployees viewed him as speaking on behalf of manage-ment. In these circumstances, I find that Ross was not anagent of Respondent and his statements to the employ-ees, whether lawful or not, cannot be attributed to Re-spondent.The complaint alleges that after the altercation be-tween Fowler and Sullivan on July 28, Seidler soliciteddirect dealings with the employees and sought to bypassthe Union. In support of this contention the GeneralCounsel relies on the telephone conversation betweenSeidler and Sullivan in which she reported the incidentthat had occurred earlier with Fowler. Sullivan testifiedSeidler suggested she and Sproull meet with him andthat there was no reason to wait for the "union thing tobe settled," because they could sit down and start negoti-ations immediately and get the whole matter straightenedout. Sproull, to whom Sullivan was repeating Seidler'sportion of the conversation as she spoke to him, testifiedthat Seidler wanted to meet with the two of them thefollowing day "to straighten out all of this mess and theUnion seemed to be in [after the election] and get all ofthe baloney over and start negotiations with them."Seidler gave no testimony regarding this conversationexcept to say that he had arranged to meet with Sproulland Sullivan the following afternoon.In light of the circumstances surrounding this particu-lar phone call after the fight between Fowler and Sulli-van, and in view of what was obviously the high emo-tional state of Sullivan at the time of the phone call, I amunwilling to find that Seidler made an offer to negotiateduring this conversation. Based on Sullivan's testimony,there was an offer to negotiate but Sproull, to whom theconversation was being repeated as it took place, cast theoffer in a different light. On the basis of his testimony,Seidler's offer could be interpreted to sit down andstraighten out the difficulty between the employees withSproull and Sullivan and start negotiations with theUnion, since he felt they won the election. Even in theabsence of more definitive testimony from Seidler re-garding this incident, it is clear that the testimony of-fered in support of finding a violation is at best ambigu-ous. Since differing versions can be constructed from thetestimony of the General Counsel's own witnesses re-garding this incident, I do not feel that the testimony isreliable enough to establish a violation. Accordingly, Ifind that the General Counsel has failed to present suffi-cient probative evidence to support a finding that Seidleroffered to negotiate directly with the employees andbypass the Union.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding the changes in the employees' work sched-ules, I conclude that the record supports a finding thatchanges were made for unlawful reasons. LaFountain ad-mitted that he made the changes and reduced thenumber of hours the employees were scheduled to workbecause they had "too much idle time for hostility," i.e.,in which to vent their differences over the Union. Thefact that the employees had idle time is directly relatedto his earlier decision to hire additional employees inJune to offset the influence of the union sympathizersand to lend support to the employees opposed to unionrepresentation. Thus, as Stark stated, there were moreemployees assigned to handle the customers than wereneeded.Having found himself in a situation, which he know-ingly created, where he had employees with idle time ontheir hands, LaFountain found it necessary to reduce thework hours of all of the employees. This circumstance,caused by his antipathy toward the union supporters, hadthe net effect of reducing the opportunity available tothe employees to earn tips in the dining rooms. It alsoreduced the number of hours the hourly paid employeesworked, thereby reducing their income. It is evidentfrom the record and the admissions of LaFountain thatthe rescheduling resulted from his attempts to interferewith and undermine the organizational efforts of theunion adherents. For this reason, I find the changes inthe work schedules were caused by unlawful reasons andviolated Section 8(a)(l) of the Act. Jack August Enter-prises. Inc., 232 NLRB 881, 886 (1977). Cf. Mercy-Memo-rial Hospital Corporation, 231 NLRB 1108, 1117 (1977).Finally it is argued that Sproull and Sullivan were dis-charged on July 29 because they were the leading unionactivists among the employees. Respondent contends,however, that Sullivan was terminated for "insubordina-tion" because she violated the dress requirements theevening before and because she had numerous confronta-tions with other employees. Respondent also contendsthat Sproull was a supervisor and therefore his dischargedid not violate the Act.It is clear from the testimony of all the witnesses thatas the chief activist on behalf of the Union, Sullivan hadseveral loud and, on occasion, profane confrontationswith some of her coworkers over the subject of having aunion represent the employees. It is equally clear thatLaFountain was aware of these disputes. Indeed,Rohwer testified she reported each encounter she hadwith Sullivan directly to LaFountain. LaFountain, him-self, testified that Yates (another of the antiunion em-ployees) felt his regular employment with the State Fran-chise Tax Board was being jeopardized because Sullivanand Sproull allegedly threatened to contact his superiorsregarding his claim that he would cause the employees'state income tax returns to be audited. Although hestated he considered the complaints against Sullivan tobe petty, he, nevertheless, became angry with Fritz whenshe refused to believe his assertion that Sullivan hadthreatened Carter with bodily harm because of their dif-ferences over the Union. From his own testimony, it isevident that LaFountain never discussed any of the inci-dents arising between Sullivan and the antiunion employ-ees with Sullivan but, rather, accepted the versions re-layed to him by the employees who were antagonistictoward her union objectives.The intensity of the animosity of the antiunion em-ployees toward Sullivan escalated when Fowler was re-hired by LaFountain. Although Fowler placed the blamefor the enmity in their relationship on Sullivan, I do notcredit her testimony in this regard. Fowler impressed meas a person with an extremely volatile personality andprone to explode when she felt things were not goingher way. Her ill feeling toward Sullivan and the Unioncame through in her testimony even though she was tes-tifying about events long since past. Moreover, the reluc-tant manner in which she finally acknowledged that shehad been rehired by LaFountain to give support to theantiunion employees (specifically Carter) demonstratesthat Fowler was not beyond shading portions of her tes-timony in order to give something less than an accurateaccount of events. For these reasons, where Fowler's tes-timony is in conflict with testimony of others regardingevents relevant here, I do not find her statements to bereliable or trustworthy. That LaFountain was unawareof the explosive qualities of Fowler's character seemshighly unlikely. Indeed, it is reasonable to infer in thesecircumstances he enlisted Fowler's support in opposingthe organizing efforts of Sullivan because of these veryobvious characteristics of her personality. Accordingly, Ifind that in each instance where there was a verbal orphysical confrontation between Fowler and Sullivan,Fowler was the aggressor and precipitated the argument.I further find that LaFountain was fully aware the hostil-ity was reaching such a crescendo that the violent en-counter was fully predictable, but took no steps totemper the dispute until after Fowler attacked Sullivanon July 28. When LaFountain acted, he did so by accus-ing Sullivan of being "out of uniform" and thus insubor-dinate. LaFountain had been aware that Sullivan's uni-form differed from the required attire since he had assist-ed her earlier that evening to set up a table in her diningarea and had talked to her privately about other matters.At no time while doing so, did he admonish or evenmention to Sullivan that she was not wearing the pre-scribed uniform.From this, I find it reasonable to conclude that La-Fountain initiated a scenario (by hiring and enlisting thesupport of Fowler), encouraged its explosive climax (byfailing to take steps to temper the ill feeling among theantiunion employees), and then seized upon the alterca-tion to discharge Sullivan for an entirely unrelatedreason (insubordination). It is evident that LaFountaindid not attempt to uncover the facts surrounding the al-tercation nor did he make any effort to ascertain whichemployee was the aggressor at the time of the fight. Hesimply chose to level the anomalous charge of insubordi-nation at Sullivan and used this as justification for herdischarge. In so doing, it is evident that LaFountainseized upon the breach of the uniform requirements as aneffort to conceal the true motive for firing Sullivan; i.e.,to get rid of the leading union activist among the em-ployees.For the above reasons, I find that Sullivan's dischargewas caused by her role on behalf of the Union and was412 JOE & DODIE'an effort on the part of Respondent to discourage sup-port for the Union among the other employees. Thisconduct violates Section 8(a)(1) and (3) of the Act. SeeFirst National Bank of Pueblo, 240 NLRB 184 (1979).I also find that Sproull was discharged because La-Fountain considered him to be a protector and supporterof Sullivan in her efforts on behalf of the Union. As La-Fountain acknowledged, when he recommended thatSproull be fired, he did so because Sproull sided withSullivan in her differences with the antiunion employees.Although LaFountain and Vota indicated they were"afraid" of Sproull and what he might do because of hisrelationship with Sullivan, I reject this claim as nothingmore than a pretext to mask the true reason for discharg-ing Sproull. The incident described by these managementwitnesses allegedly occurred on Mother's Day, prior tothe union activity, wherein Sproull was under the im-pression LaFountain was going to discharge Sullivan be-cause of some dispute with Webb. By LaFountain's ownaccount, he considered Sproull's fears in this regard tobe unfounded and humorous. Thus, it can hardly be saidthat he was fearful of Sproull or what he might do.The crucial question concerning Sproull's discharge,therefore, is whether he was a supervisor at the time andthus removed from the protection of the Act. On thebasis of the credited testimony, I find that Sproull was arank-and-file employee who by virtue of his duties andexperience was the lead bartender at Respondent's estab-lishment.Although LaFountain testified that Sproull had thetitle of bar manager, analysis of his duties and the extentof his authority belie the managerial designation. Ac-cording to LaFountain, it was his practice to first inter-view applicants for positions behind the bar or in thecocktail lounge and then send them to Sproull for asecond interview and recommendation regarding theirsuitability. The testimony indicates this was done onthree occasions-involving one bartender (McLaughlin)and two cocktail waitresses (Gerber and Bennet). How-ever, the record also indicates that LaFountain trans-ferred other employees (Yates and Winters) from the res-taurant to work behind the bar without consultingSproull and ordered him to train them in the duties of abartender. In addition, LaFountain hired several otherindividuals to work either behind the bar or in the cock-tail lounge without requiring an interview or a recom-mendation by Sproull. Thus, it is apparent that Sproullwas only called upon to interview and make recommen-dations regarding job applicants for the bar area on avery limited and sporadic basis and that the authority forhiring employees in this area rested solely with LaFoun-tain.In addition, it is clear from Sproull's testimony that hehad no authority to discharge undesirable employees oreven effectively recommend their dismissal. The testimo-ny is unrefuted that Sproull sought to have Jacobson dis-missed as a cocktail waitress because he felt she spenttoo much time conversing with friends and neglectingcustomers. LaFountain rejected this recommendation be-cause he felt she presented a good image for the bar.Sproull also tried to get rid of Rhinehart as a bartenderand when LaFountain ignored his recommendation in'S TAVERN 413this regard, took the issue of his authority to hire andfire bar employees directly to Seidler. As a result of this,LaFountain and Sproull had a meeting regarding thelimits of Sproull's authority over the bar employees. La-Fountain made it clear at this meeting that any assertionby Sproull of authority to hire or fire employees wassubject to his (LaFountain) final approval. Indeed, re-garding Rhinehart, LaFountain ignored Sproull's com-plaints about the employee and took the position that hisdeficiencies were caused by the procedure requiring himto ring up the wine tickets for the dining room waitress-es. Although Seidler testified that Rhinehart was firedshortly after Sproull's complaints to him, he offered nodetails regarding this employee's ultimate discharge. Theunrefuted testimony of Sproull, however, discloses thatRhinehart was ultimately discharged because he was illwith infectious hepatitis while on the job and Gerber, acocktail waitress, called Seidler and insisted that Rhine-hart be terminated.Respondent points to several other incidents regardingthe bar area employees to indicate that Sproull had su-pervisory authority. The first relates to McLaughlin whowas working as a bartender. Sproull testified that La-Fountain approached him and stated he heard rumorsthat McLaughlin was not ringing up all of the money forthe price of drinks and was pocketing the difference. Itwas arranged that Sproull would provide a customerfriend of his with house money to order drinks fromMcLaughlin while Sproull was away from the bar. Al-though this ruse failed to reveal any dishonesty on thepart of McLaughlin, the employee was called into La-Fountain's office and discharged. LaFountain's vague as-sertion that he believed Sproull fired McLaughlin is dis-credited." According to Sproull, when he went into La-Fountain's office McLaughlin had already been terminat-ed by the manager.The second incident relates to Sproull's writing up anefficiency report on Gerber. Sproull credibly testifiedthat LaFountain wanted to fire Gerber and directed himto fill out an efficiency report on her job performance.On the basis of this efficiency report, Sproull wrote aletter of reprimand to Gerber pursuant to LaFountain'sinstructions and gave her 2 weeks to straighten out herpersonal problems so that they did not interfere with herjob performance. Sproull subsequently informed La-Fountain that Gerber's performance had improved andthe matter was dropped. It is evident from this thatSproull was acting pursuant to direct instructions fromLaFountain and in no way exercised any independentjudgment in handling the employment problem withGerber.It is also evident from the unrefuted testimony thatSproull did not set the wages for the employees nor washe able to grant them any wage increases. AlthoughSproull set up a work schedule for the bar employees,this schedule was routinely done and subject to changewhenever LaFountain placed other employees in the bar21 do not credit aFountain's version of this incident nor do I credithis testimony where it conflicts with that of other witnesses because ofthe cessive manner in which he testified generalls, and because he im-pressed me is beinlg es thani canidid throughout most of his testinltnv DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea. Moreover, the credited testimony of the bar em-ployees, as well as the testimony of Sproull, indicatesthat when the employees wanted time off or desired toleave early they had to secure permission from LaFoun-tain. While Sproull had authority to direct the cocktailwaitresses to remain beyond their scheduled hours whenthe lounge was busy, it is evident from the testimony ofJacobson that all the other bartenders, concerning whomthere is no claim of supervisory authority, also possessedthis authority when on duty.Much is made of the fact that Sproull accompaniedLaFountain on a survey of cocktail lounges in the areato establish competitive prices for drinks and to viewtheir bar arrangements and supplies. But the record alsodiscloses that the price of drinks ultimately establishedfor Respondent's bar was fixed by LaFountain, and anyordering of bar supplies such as glassware by Sproullhad to be first approved by LaFountain and all liquorsupplies were ordered by Vota after receiving a requestfrom Sproull.Finally, there is a situation regarding the keys to theoffice and the combination to the safe. Since Sproull'sshift lasted until 2 p.m., he had the responsibility forlocking up and turning on the burglar alarm. However,keys to the office and the burglar alarm were possessedby the janitor and other nonsupervisory employees suchas the bookkeepers had keys to the office and the combi-nation to the safe.In light of the above, it is apparent that Sproull wasnot a supervisory employee but, rather, was a workinglead or head bartender. He did not have authority to hireor fire bar area employees, nor did he effectively recom-mend such action except in three limited instances.Indeed, his efforts to attempt to assert such authoritywere consistently nullified and rejected by LaFountain.As the only experienced bartender regularly employedby Respondent, Sproull gave instructions on mixingdrinks and other duties at the bar. But beyond this, heonly exercised some ministerial supervisory functionssuch as working out employee schedules and requestingthat cocktail waitresses work beyond their shifts if thebusiness warranted it. But even here, he was powerlessto discipline a waitress on his own if she refused. SeeInnkeepers of Ohio, Inc., d/b/a Ramada Inn of Fremont,221 NLRB 331, 334 (1975). 1 find, therefore, that Sproulldid not responsibly direct the work of the bar area em-ployees other than in a routine fashion, and further, thatthis authority rested solely with LaFountain. Cf. HowardJohnson Company, 236 NLRB 1206, 1207 (1978). Norwas he able to exercise independent judgment in stockingthe bar with supplies but rather had to get approval ofthe manager. The fact that Sproull was salaried as op-posed to being hourly paid and the fact that he receiveda Christmas bonus in 1979 does not, in these circum-stances, elevate him to supervisory status since his dutiesdid not involve the use of discretion or independentjudgment in matters relating to other bar area employees.See Amcon International, Inc., 205 NLRB 1182, 1186-87(1973).I find, therefore, that Sproull was a rank-and-file em-ployee at the time he was discharged by Respondent. Onthis basis, I find that he was entitled to the protection ofthe Act and that he was discharged because he support-ed Sullivan in her efforts to secure union representationfor the employees. By so doing, Respondent interferedwith Sproull's right to assist and support the union orga-nizing effort and discriminated against him in order todiscourage membership in the Union. Accordingly, I findthat by discharging Sproull on July 29, Respondent vio-lated Section 8(a)(1) and (3) of the Act.The Ruling on the Challenged Ballot of SproullHaving found that Sproull was a nonsupervisory em-ployee, it follows that the challenge to his ballot cast inthe representation election is without merit. Accordingly,it is recommended that the challenge to Sproull's ballotbe overruled and his vote counted in a revised tally ofballots. Since the Board in its Order adopting the Re-gional Director's recommendations deferred the openingand counting of the ballot of Barbara Daley pending theruling on the challenge to the ballot of Sproull, Daley'sballot should be opened and counted at the same time.CONCLUSIONS OF LAW1. Respondent, Dick Seidler Enterprises, d/b/a Joe &Dodie's Tavern, is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Hotel and Restaurant Employees and BartendersUnion, Local No. 49, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By promulgating and maintaining a rule prohibitingemployees from eating or taking their meals home afterwork in order to retaliate against employees for engagingin protected activity and to discourage support for theUnion, the Respondent violated Section 8(a)(1) of theAct.4. By changing its prior practice and thus forbiddingemployees from remaining on the premises longer than15 minutes after completion of their work shifts in orderto retaliate against employees for engaging in protectedactivity and to discourage employee support for theUnion, the Respondent violated Section 8(a)(1) of theAct.5. By advising employees that they would lose theright to present their grievances directly to managementif they were represented by the Union in order to dis-courage employee support for the Union, Respondentviolated Section 8(a)(l) of the Act.6. By reducing the work hours of its employees be-cause they selected the Union as their collective-bargain-ing representative, the Respondent violated Section8(a)(l) of the Act.7. By discharging Rosalee Sullivan because she wasthe leading union activist and Donald Sproull because hesupported Sullivan in her efforts on behalf of the Union,Respondent violated Section 8(a)(l) and (3) of the Act.8. The strike engaged in by the employees, commenc-ing July 31, 1979, was in protest of Respondent's unlaw-ful conduct and thus was an unfair labor practice strike.9. Joe Ross is not an agent of Respondent and thus Re-spondent, through Ross, did not unlawfully interrogateemployees about their union activities or sympathies.414 JOE & DOD)IE'S TAVERN10. Respondent through its owner, Dick Seidler, didnot solicit employees to negotiate directly with him andthus bypass the Union.11. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.TIl REMtI)YHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(l) and (3) of the Act, the Respondent shall be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct. In light of the finding that Respondent unlawfullydischarged Rosalee Sullivan and Donald Sproull, it shallbe ordered to offer them full and immediate reinstate-ment to their former positions of employment or, if thosepositions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges and make them whole for any loss ofearnings they have suffered by reason of the unlawfuldiscrimination against them. In addition, the employeeswho participated in the strike caused by Respondent'sunfair labor practices shall, upon their application for re-instatement, be reinstated to their former positions or, ifsuch positions no longer exist, to substantially equivalentpositions, without impairment to their seniority and otherrights and privileges, dismissing if necessary, any personshired as replacements on or after July 31, 1979. If aftersuch dismissals, there are insufficient positions remainingfor all of the striking employees who desire reinstate-ment, the available positions shall be distributed amongthem, without discrimination because of their unionmembership or activities or participation in the strike, inaccordance with seniority or other nondiscriminatorypractices as have been applied in the past by Respondentin the conduct of its business at its Folsom, California,facility. Those strikers for whom no employment is im-mediately available after such distribution shall be placedupon a preferential hiring list with priority determinedamong them by seniority or other nondiscriminatorypractices and, therefore, in accordance with such system,they shall be offered reinstatement as positions becomeavailable and before other persons are hired for suchwork. The striking employees shall be made whole forany loss of earnings they may have suffered or maysuffer by reason of Respondent's refusal, if any, to rein-state them by payment to each of a sum of money equalto that which he or she would have earned during theperiod from 5 days after the date on which he or she ap-plied, or shall apply, for reinstatement to the date of Re-spondent's offer of reinstatement, absent a lawful justifi-cation for Respondent's failure to make such an offer.Backpay and interest thereon for the unlawful discrimin-atees and the striking employees shall be computed in themanner prescribed in F: W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).22Finally, having found that Respondent discriminatorilyreduced the working hours of its employees, Respondent22 See, generally, Isis Plumbing & Ieaulig (Co. 138 NLRB 716 (1976)shall be ordered to make whole all employees adverselyaffected by its action for any loss they may have suf-fered. Interest shall be computed in the manner set forthabove, provided, however, that no employee shall be re-quired to repay Respondent any sum of money by reasonof the recomputation of earnings required by this Deci-sion.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 2 3The Respondent, Dick Seidler Enterprises, d/b/a Joe& Dodie's Tavern, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Promulgating and maintaining a rule prohibitingemployees from eating or taking their meals home afterwork in order to discourage employee support for theUnion and in retaliation for employees engaging in pro-tected activity.(b) Changing the prior practice of allowing employeesto remain on the premises after working hours and re-quiring employees to leave the premises within 15 min-utes after completion of their shifts in order to discour-age employee support for the Union.(c) Advising employees that they will lose the right topresent their grievances directly to management, if theyare represented by the Union.(d) Reducing the work hours of its employees becausethey have selected the Union as their collective-bargain-ing representative.(e) Discharging employees because they engage in ac-tivities on behalf of the Union and in order to discouragemembership in the Union.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole employees for any loss of pay theymay have suffered by reason of the discrimination foundherein relating to the reduction of the number of hoursand nights of employment in the manner described in thesection entitled "The Remedy."(b) Offer to Rosalee Sullivan and Donald Sproull im-mediate and full reinstatement to their former positionsor, if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of pay they may have suffered by reason of thediscrimination against them in conformity with the sec-tion of this Decision entitled "The Remedy."(c) Upon application of the employees who participat-ed in the strike which began on July 31, 1979, and whohave not already been reinstated, offer full and immedi-ate reinstatement to their former positions or, if those po-2 In tie ent Io exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of Ihe Nationlal ahor Relallions Board. thefilnings, conlclusions, and recommended Order herein shall, as prosidledin Sec 102 4 of the Rules and Regulallons. he dopted h the Board andhecome ts findings. conclusions, and rder, and all objections Itheretoshall he deemed %k alsed fir all purpolses415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsitions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, dismissing if necessary, any persons hiredas replacements on or after July 31, 1979. If, after suchdismissals, sufficient jobs are not available for these em-ployees, they shall be placed on a preferential hiring listin accordance with their seniority or other nondiscrimin-atory practice utilized by Respondent, and they shall beoffered employment before any other persons are hired.Make whole these employees for any loss of earningsthey may have suffered or may suffer by reason of Re-spondent's refusal, if any, in the manner set forth in thesection of this decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other records neces-sary and relevant to analyze and compute the amount ofbackpay due under the terms of this recommendedOrder.(e) Post at its Folsom, California, facility copies of theattached notice marked "Appendix B."24 Copies of said4 In the venl this Order is enfiorced by a Judgmentt of a [UnlledStates Court of Appeals, tile words irl the notice reading "P'std hbynotice on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent's au-thorized representative, shall be conspicuously postedimmediately upon receipt thereof and maintained for 60consecutive days thereafter, in places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(f) Notify the Regional Director for Region 20, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.)rder of the National Labor Relations Board" shall read "'osted Pursu-ant t a Judgmentt of he United States Court of Appeals Enfiorcing an)rder of the Nattional abor Relations Board "416